
	
		I
		111th CONGRESS
		1st Session
		H. R. 1923
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Bartlett, Mr. Sam Johnson of
			 Texas, Mr. Pence,
			 Mr. Lamborn,
			 Mr. Gohmert,
			 Mr. Burton of Indiana,
			 Mr. Shimkus,
			 Mr. Issa, Mr. Akin, Mr. Brown
			 of South Carolina, Mrs.
			 Blackburn, Mr. Fleming,
			 Ms. Fallin,
			 Mr. Scalise,
			 Mr. Franks of Arizona,
			 Mr. Paul, Mr. Rogers of Alabama,
			 Mr. McCotter,
			 Mr. Young of Alaska,
			 Mr. Carter,
			 Mr. Bishop of Georgia, and
			 Mr. Ross) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Bureau of Alcohol, Tobacco, Firearms, and
		  Explosives to make video recordings of the examination and testing of firearms
		  and ammunition, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Firearm Testing
			 Act.
		2.Video recording
			 of examination and testing of firearms and ammunition by the Bureau of Alcohol,
			 Tobacco, Firearms, and ExplosivesSection 1111 of the Homeland Security Act of
			 2002 (6 U.S.C. 531) is amended by adding at the end the following:
			
				(e)Additional
				responsibilities regarding examination and testing of firearms and
				ammunition
					(1)Video recording
				requiredThe Bureau shall
				make a video recording of the entire process of the examination and testing by
				the Bureau of an item for the purpose of determining, pursuant to section
				921(a)(3), 922(o), 922(p), or subsection (a)(3), (a)(4), (d), or (e) of section
				925 of title 18, United States Code, or section 5845(a) of the Internal Revenue
				Code of 1986, whether the item is a firearm and if so, the type of firearm, or
				of determining pursuant to section 921(a)(17) of title 18, United States Code,
				whether the item is ammunition, and shall not edit or erase any recording made
				pursuant to this paragraph.
					(2)Availability
						(A)To
				ownersOn request of a person
				who claims an ownership interest in an item with respect to which a recording
				is made under paragraph (1), the Bureau shall make available to the person,
				without charge, a digital video disc that contains a copy of the
				recording.
						(B)To
				defendantsThe Bureau shall
				make available to a defendant in a criminal proceeding involving an item with
				respect to which a recording is made under paragraph (1) a digital video disc
				that contains a copy of the recording.
						(3)Admissibility as
				evidenceAn item which the
				Bureau has determined is a firearm or a type of firearm or ammunition pursuant
				to any provision of law specified in paragraph (1) shall not be admissible as
				evidence in any judicial or administrative proceeding unless—
						(A)the Bureau has
				complied with paragraph (2) with respect to the item; or
						(B)such compliance
				has been waived, in writing, by the person against whom the item is offered as
				evidence.
						.
		
